CERTIFICATE OF DESIGNATIONS

OF

FIXED RATE CUMULATIVE MANDATORILY CONVERTIBLE PREFERRED STOCK, SERIES G

OF

FIRST BANCORP

First BanCorp, a corporation organized and existing under the laws of the
Commonwealth of Puerto Rico (the “Corporation”), in accordance with the
provisions of the Puerto Rico General Corporation Law of 1995, as amended, does
hereby certify:

The board of directors of the Corporation (the “Board of Directors”) or an
applicable committee of the Board of Directors, in accordance with the
certificate of incorporation and bylaws of the Corporation and applicable law,
adopted the following resolution on June 22, 2010 creating a series of 425,000
shares of Preferred Stock of the Corporation designated as “Fixed Rate
Cumulative Mandatorily Convertible Preferred Stock, Series G”.

RESOLVED, that pursuant to the provisions of the certificate of incorporation
and the bylaws of the Corporation and applicable law, a series of Preferred
Stock, par value $1.00 per share, of the Corporation be and hereby is created,
and that the designation and number of shares of such series, and the voting and
other powers, preferences and relative, participating, optional or other rights,
and the qualifications, limitations and restrictions thereof, of the shares of
such series, are as follows:

Part 1. Designation and Number of Shares. There is hereby created out of the
authorized and unissued shares of preferred stock of the Corporation a series of
preferred stock designated as the “Fixed Rate Cumulative Mandatorily Convertible
Preferred Stock, Series G” (the "Designated Preferred Stock”). The authorized
number of shares of Designated Preferred Stock shall be 425,000.

Part 2. Standard Provisions. The Standard Provisions contained in Annex A
attached hereto are incorporated herein by reference in their entirety and shall
be deemed to be a part of this Certificate of Designations to the same extent as
if such provisions had been set forth in full herein.

Part 3. Definitions. The following terms are used in this Certificate of
Designations (including the Standard Provisions in Annex A hereto) as defined
below:

(a) "Common Stock” means the common stock of the Corporation, which currently
has a par value of $1.00 per share.

(b) "Dividend Payment Date” means February 15, May 15, August 15 and November 15
of each year.

(c) "Exchange Value” means, for each share of Designated Preferred Stock, an
amount equal to $650.

(d) "Initial Conversion Price” means, for each share of Designated Preferred
Stock, an amount equal to $0.7252.

(e) "Initial Quarterly Dividend” means $0.07.

(f) "Junior Stock” means the Common Stock and any other class or series of stock
of the Corporation the terms of which expressly provide that it ranks junior to
Designated Preferred Stock as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Corporation. For purposes of
clarification, the junior subordinated debentures issued by the Corporation in
connection with trust preferred securities issued by certain subsidiaries of the
Corporation shall not be deemed to be Junior Stock.

(g) "Liquidation Amount” means $1,000 per share of Designated Preferred Stock.

(h) "Mandatory Conversion Date” means the seventh anniversary of the Original
Issue Date.

(i) "Minimum Amount” means $[?]. [Amount equal to 25% of the aggregate
Liquidation Amount of the Designated Preferred Stock issued on the Original
Issue Date]

(j) “Other Preferred Stock” has the meaning set forth in Section 7(b)(iii).

(k) “Other Preferred Stock Exchange” has the meaning set forth in
Section 7(b)(iii).

(l) "Parity Stock” means any class or series of stock of the Corporation (other
than Designated Preferred Stock) the terms of which do not expressly provide
that such class or series shall rank senior or junior to Designated Preferred
Stock as to dividend rights and/or as to rights on liquidation, dissolution or
winding up of the Corporation (in each case without regard to whether dividends
accrue cumulatively or non-cumulatively). Without limiting the foregoing, Parity
Stock shall include the Corporation’s 7.125% Noncumulative Perpetual Monthly
Income Preferred Stock, Series A, 8.35% Noncumulative Perpetual Monthly Income
Preferred Stock, Series B, 7.40% Noncumulative Perpetual Monthly Income
Preferred Stock, Series C, 7.25% Noncumulative Perpetual Monthly Income
Preferred Stock, Series D, and 7.00% Noncumulative Perpetual Monthly Income
Preferred Stock, Series E. For purposes of clarification, the junior
subordinated debentures issued by the Corporation in connection with trust
preferred securities issued by certain subsidiaries of the Corporation shall not
be deemed to be Parity Stock.

(m) "Signing Date” means July 7, 2010.

Part 4. Certain Voting Matters. Whether the vote or consent of the holders of a
plurality, majority or other portion of the shares of Designated Preferred Stock
and any Voting Parity Stock has been cast or given on any matter on which the
holders of shares of Designated Preferred Stock are entitled to vote shall be
determined by the Corporation by reference to the specified liquidation amount
of the shares voted or covered by the consent as if the Corporation were
liquidated on the record date for such vote or consent, if any, or, in the
absence of a record date, on the date for such vote or consent. For purposes of
determining the voting rights of the holders of the Designation Preferred Stock
under Section 13 of the Standard Provisions forming part of this Certificate of
Designations, each holder will be entitled to one vote for each $1,000 of
liquidation preference to which such holder’s shares are entitled.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, First BanCorp has caused this Certificate of Designations to
be signed by Lawrence Odell, its Executive Vice President and Secretary, this
[?] day of [?], 2010.



      FIRST BANCORP



      By:

Name:
Title:

ANNEX A

STANDARD PROVISIONS

Section 1. General Matters. Each share of Designated Preferred Stock shall be
identical in all respects to every other share of Designated Preferred Stock.
The Designated Preferred Stock shall rank equally with Parity Stock and shall
rank senior to Junior Stock with respect to the payment of dividends and the
distribution of assets in the event of any dissolution, liquidation or winding
up of the Corporation.

Section 2. Standard Definitions. As used herein with respect to Designated
Preferred Stock:

(a) "Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such other
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities by contract or otherwise.

(b) "Applicable Dividend Rate” means (i) during the period from the Original
Issue Date to, but excluding, the first day of the first Dividend Period
commencing on or after January 16, 2014, 5% per annum and (ii) from and after
the first day of the first Dividend Period commencing on or after January 16,
2014, 9% per annum.

(c) "Appraisal Procedure” means a procedure whereby two independent appraisers,
one chosen by the Corporation and one by the Original Designated Preferred
Stockholder, shall mutually agree upon the determinations then the subject of
appraisal. Each party shall deliver a notice to the other appointing its
appraiser within 15 days after the Appraisal Procedure is invoked. If within
30 days after appointment of the two appraisers they are unable to agree upon
the amount in question, a third independent appraiser shall be chosen within
10 days thereafter by the mutual consent of such first two appraisers. The
decision of the third appraiser so appointed and chosen shall be given within
30 days after the selection of such third appraiser. If three appraisers shall
be appointed and the determination of one appraiser is disparate from the middle
determination by more than twice the amount by which the other determination is
disparate from the middle determination, then the determination of such
appraiser shall be excluded, the remaining two determinations shall be averaged
and such average shall be binding and conclusive upon the Corporation and the
Original Designated Preferred Stockholder; otherwise, the average of all three
determinations shall be binding upon the Corporation and the Original Designated
Preferred Stockholder. The costs of conducting any Appraisal Procedure shall be
borne by the Corporation.

(d) "Appropriate Federal Banking Agency” means the “appropriate Federal banking
agency” with respect to the Corporation as defined in Section 3(q) of the
Federal Deposit Insurance Act (12 U.S.C. Section 1813(q)), or any successor
provision.

(e) "Business Combination” means a merger, consolidation, statutory share
exchange or similar transaction that requires the approval of the Corporation’s
stockholders.

(f) "Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

(g) "Bylaws” means the bylaws of the Corporation, as they may be amended from
time to time.

(h) "Capital Stock” means (A) with respect to any Person that is a corporation
or company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

(i) "Certificate of Designations” means the Certificate of Designations or
comparable instrument relating to the Designated Preferred Stock, of which these
Standard Provisions form a part, as it may be amended from time to time.

(j) "Change of Control” means the occurrence of one of the following:

(i) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” becomes the
“beneficial owner” (as these terms are defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act), directly or indirectly, of more than 50% of the Capital
Stock of the Corporation that is at the time entitled to vote by the holder
thereof in the election of the Board of Directors (or comparable body); or

(ii) the first day on which a majority of the members of the Board of Directors
are not Continuing Directors.

(k) "Change of Control Effective Date” has the meaning set forth in
Section 10(a).

(l) "Charter” means the Corporation’s certificate or articles of incorporation,
articles of association, or similar organizational document.

(m) "Common Stock Issuance” has the meaning set forth in Section 11(d).

(n) "Common Stock Offering” means the sale and issuance for cash by the
Corporation to persons other than the Corporation or any of its subsidiaries
after the Original Issue Date of shares of Common Stock (other than any such
sales and issuances made pursuant to agreements or arrangements entered into, or
pursuant to financing plans which were publicly announced, on or prior to the
Signing Date).

(o) “Company Material Adverse Effect” means a material adverse effect on the
business, results of operation or financial condition of the Corporation and its
consolidated subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the
Corporation and its subsidiaries operate, (ii) changes or proposed changes after
the date hereof in United States generally accepted accounting principles or
regulatory accounting requirements, or authoritative interpretations thereof,
(iii) changes or proposed changes after date hereof in securities, banking and
other laws of general applicability or related policies or interpretations of
Governmental Entities (in the case of each of these clauses (i), (ii) and (iii),
other than changes or occurrences to the extent that such changes or occurrences
have or would reasonably be expected to have a materially disproportionate
adverse effect on the Corporation and its consolidated subsidiaries taken as a
whole relative to comparable U.S. banking or financial services organizations),
or (iv) changes in the market price or trading volume of the Common Stock or any
other equity, equity-related or debt securities of the Corporation or its
consolidated subsidiaries (it being understood and agreed that the exception set
forth in this clause (iv) does not apply to the underlying reason giving rise to
or contributing to any such change).

(p) "Continuing Directors” means, as of any date of determination, any member of
the Board of Directors who (i) was a member of the Board of Directors on the
Original Issue Date or (ii) was nominated for election or elected to the Board
of Directors with the approval of a majority of the Continuing Directors who
were members of the Board of Directors at the time of such new director’s
nomination or election.

(q) "Conversion Date” means any date on which shares of Designated Preferred
Stock are converted as set forth in this Certificate of Designations.

(r) "Conversion Price” means the Initial Conversion Price, subject to adjustment
as set forth in Section 11 of this Certificate of Designations.

(s) "Conversion Rate” means for each share of Designated Preferred Stock, the
Exchange Value divided by the Conversion Price, subject to adjustment as set
forth in Section 11 of this Certificate of Designations.

(t) "Convertible Securities” has the meaning set forth in Section 11(c).

(u) "Depositary” means The Depository Trust Company or its nominee or any
successor depositary appointed by the Corporation.

(v) "Dividend Period” has the meaning set forth in Section 3(a).

(w) "Dividend Record Date” has the meaning set forth in Section 3(a).

(x) "Early Conversion” has the meaning set forth in Section 7(a).

(y) "Early Conversion Date” has the meaning set forth in Section 7(c).

(z) "Equity Investor” has the meaning set forth in Section 7(b)(iv).

     
(aa)
  “Equity Raise” has the meaning set forth in Section 7(b)(iv).
 
   
(bb)
  “Equity Raise Issuance” has the meaning set forth in Section 11(c).
 
   

(cc) "Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.

(dd) "Ex-Dividend Date” means, in respect of a dividend or distribution to
holders of Common Stock, the first date on which a sale of the Common Stock does
not automatically transfer the right to receive the relevant dividend or
distribution from the seller of the Common Stock to its buyer.

(ee) "Fair Market Value” means, with respect to any security or other property,
the fair market value of such security or other property as determined by the
Board of Directors, acting in good faith. For so long as the Original Designated
Preferred Stockholder holds the Designated Preferred Stock or any portion
thereof, it may object in writing to the Board of Directors’ calculation of fair
market value within 10 days of receipt of written notice thereof. If the
Original Designated Preferred Stockholder and the Corporation are unable to
agree on fair market value during the 10-day period following the delivery of
the Original Designated Preferred Stockholder’s objection, the Appraisal
Procedure may be invoked by either party to determine Fair Market Value by
delivering written notification thereof not later than the 30th day after
delivery of the Original Designated Preferred Stockholder’s objection.

(ff) “Governmental Entities” means all United States and other governmental,
regulatory or judicial authorities.

(gg) "Liquidation Preference” has the meaning set forth in Section 4(a).

(hh) "Market Price” means, with respect to the Common Stock, on any given date,
the average VWAP for the 5 consecutive Trading Day-period ending on the Trading
Day immediately preceding such given date. “Market Price” shall be determined
without reference to after hours or extended hours trading. If the Common Stock
is not listed and traded in a manner that the quotations referred to above are
available for the period required hereunder, the Market Price per share of
Common Stock shall be deemed to be (i) in the event that any portion of the
Designated Preferred Stock is held by the Original Designated Preferred
Stockholder, the fair market value per share of the Common Stock as determined
in good faith by the Original Designated Preferred Stockholder or (ii) in all
other circumstances, the fair market value per share of the Common Stock as
determined in good faith by the Board of Directors in reliance on an opinion of
a nationally recognized independent investment banking corporation retained by
the Corporation for this purpose and certified in a resolution to the holder(s)
of Designated Preferred Stock. For the purposes of determining the Market Price
of the Common Stock on the “Trading Day” preceding, on or following the
occurrence of an event, (i) that Trading Day shall be deemed to commence
immediately after the regular scheduled closing time of trading on the NYSE or,
if trading is closed at an earlier time, such earlier time and (ii) that Trading
Day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last Trading Day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing time).

     
(ii)
  “NASDAQ” means NASDAQ Stock Market LLC.
 
   
(jj)
  “NYSE” means the New York Stock Exchange.
 
   

(kk) "Ordinary Cash Dividends” means a regular quarterly cash dividend on shares
of Common Stock out of surplus or net profits legally available therefor
(determined in accordance with generally accepted accounting principles in
effect from time to time), provided that Ordinary Cash Dividends shall not
include any cash dividends paid subsequent to the Original Issue Date to the
extent the aggregate per share dividends paid on the outstanding Common Stock in
any quarter exceed the Initial Quarterly Dividend, as adjusted for any stock
split, stock dividend, reverse stock split, reclassification or similar
transaction.

(ll) "Original Designated Preferred Stockholder” means the United States
Department of the Treasury and any successor or assign that is an Affiliate of
the United States Department of the Treasury. Any actions specified to be taken
by the Original Designated Preferred Stockholder hereunder may only be taken by
such Person and not by any other holder of Designated Preferred Stock.

(mm) "Original Issue Date” means the date on which shares of Designated
Preferred Stock are first issued.

     
(nn)
  “Permitted Transactions” has the meaning set forth in Section 11(d).
 
   
(oo)
  “Per Share Fair Market Value” has the meaning set forth in Section 11(e).
 
   

(pp) "Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

(qq) "Preferred Director” has the meaning set forth in Section 13(b).

(rr) "Preferred Stock” means any and all series of preferred stock of the
Corporation, including the Designated Preferred Stock.

(ss) "Pro Rata Repurchase” means any purchase of shares of Common Stock by the
Corporation or any Affiliate thereof pursuant to (A) any tender offer or
exchange offer subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder or (B) any other offer available to
substantially all holders of Common Stock, in the case of both (A) or (B),
whether for cash, shares of Capital Stock of the Corporation, other securities
of the Corporation, evidences of indebtedness of the Corporation or any other
Person or any other property (including, without limitation, shares of Capital
Stock, other securities or evidences of indebtedness of a subsidiary), or any
combination thereof, effected while the Designated Preferred Stock is
outstanding. The “Effective Date” of a Pro Rata Repurchase shall mean the date
of acceptance of shares of Common Stock for purchase or exchange by the
Corporation under any tender or exchange offer which is a Pro Rata Repurchase or
the date of purchase with respect to any Pro Rata Repurchase that is not a
tender or exchange offer.

(tt) "Regulatory Approvals” with respect to the holder of the Designated
Preferred Stock, means, to the extent applicable and required to permit the
conversion of the Designated Preferred Stock for Shares and to own such Shares
without such holder being in violation of any applicable law, rule or
regulation, including, without limitation, the Bank Holding Company Act of 1956,
as amended, and the Change in Bank Control Act of 1978, as amended, and the
receipt of any necessary approvals and authorizations of, filings and
registrations with, notifications to, or expiration or termination of any
applicable waiting period under, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and any other applicable laws and the rules and
regulations thereunder.

(uu) "Regulatory Event” means, with respect to the Corporation, that (i) the
Federal Deposit Insurance Corporation or any other governmental authority shall
be appointed as conservator or receiver for the Corporation; (ii) the
Corporation shall have been considered in “troubled condition” for the purposes
of 12 U.S.C. Sec. 1831i or any regulation promulgated thereunder; (iii) the
Corporation shall qualify as “Undercapitalized,” “Significantly
Undercapitalized,” or “Critically Undercapitalized” as those terms are defined
in 12 C.F.R. Sec, 208.43; or (iv) the Corporation shall have become subject to
any formal or informal regulatory action requiring the Corporation to materially
improve its capital, liquidity or safety and soundness.

(vv) "Share Dilution Amount” has the meaning set forth in Section 3(b).

(ww) "Shares” means the shares of the Corporation’s Common Stock issuable upon
conversion of the Designated Preferred Stock.

(xx) "Special Distribution” means a distribution on the Common Stock of:

(i) rights, options or warrants (other than pursuant to a shareholder rights
plan) entitling holders of Common Stock to purchase, for a period of 45 calendar
days or less,             shares of Common Stock at a price less than the
average Market Price of the Common Stock for the 10 consecutive Trading Days
immediately preceding the declaration date for such distribution; or

(ii) cash or other assets, debt securities or rights to purchase the
Corporation’s securities (other than pursuant to a shareholder rights plan or a
dividend or distribution on the Common Stock in shares of Common Stock), which
distribution has a per share value as determined by the Board of Directors
exceeding 10% of the Market Price of the Common Stock on the Trading Day
preceding the declaration date for such distribution.

(yy) "Specified Corporate Transaction” has the meaning set forth in
Section 9(a).

(zz) "Standard Provisions” mean these Standard Provisions that form a part of
the Certificate of Designations relating to the Designated Preferred Stock.

(aaa) [Reserved.]

(bbb) “Trading Day” means (A) if the shares of Common Stock are not traded on
any national or regional securities exchange or association or over-the-counter
market, a Business Day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a Business Day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock
(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market for any period or periods
aggregating one half hour or longer; and (ii) have traded at least once on the
national or regional securities exchange or association or over-the-counter
market that is the primary market for the trading of the shares of Common Stock.

     
(ccc)
(ddd)
  [Reserved.]
[Reserved.]

(eee) “Voting Parity Stock” means, with regard to any matter as to which the
holders of Designated Preferred Stock are entitled to vote as specified in
Sections 13(a) and 13(b) of these Standard Provisions that form a part of the
Certificate of Designations, any and all series of Parity Stock upon which like
voting rights have been conferred and are exercisable with respect to such
matter.

(fff) “VWAP” means the volume-weighted average trading price of a share of
Common Stock as reported by Bloomberg LP.

Section 3. Dividends.

(a) Rate. Holders of Designated Preferred Stock shall be entitled to receive, on
each share of Designated Preferred Stock if, as and when declared by the Board
of Directors or any duly authorized committee of the Board of Directors, but
only out of funds legally available therefor, cumulative cash dividends (subject
to Section 6(e) below) with respect to each Dividend Period (as defined below)
at a rate per annum equal to the Applicable Dividend Rate on (i) the Liquidation
Amount per share of Designated Preferred Stock and (ii) the amount of accrued
and unpaid dividends for any prior Dividend Period on such share of Designated
Preferred Stock, if any. Such dividends shall begin to accrue and be cumulative
from the Original Issue Date, shall compound on each subsequent Dividend Payment
Date (i.e., no dividends shall accrue on other dividends unless and until the
first Dividend Payment Date for such other dividends has passed without such
other dividends having been paid on such date) and shall be payable quarterly in
arrears on each Dividend Payment Date, commencing with the first such Dividend
Payment Date to occur at least 20 calendar days after the Original Issue Date.
In the event that any Dividend Payment Date would otherwise fall on a day that
is not a Business Day, the dividend payment due on that date shall be postponed
to the next day that is a Business Day and no additional dividends shall accrue
as a result of that postponement. The period from and including any Dividend
Payment Date to, but excluding, the next Dividend Payment Date is a “Dividend
Period”, provided that the initial Dividend Period shall be the period from and
including the Original Issue Date to, but excluding, the next Dividend Payment
Date.

Dividends that are payable on Designated Preferred Stock in respect of any
Dividend Period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months. The amount of dividends payable on Designated Preferred
Stock on any date prior to the end of a Dividend Period, and for the initial
Dividend Period, shall be computed on the basis of a 360-day year consisting of
twelve 30-day months, and actual days elapsed over a 30-day month.

Dividends that are payable on Designated Preferred Stock on any Dividend Payment
Date shall be payable to holders of record of Designated Preferred Stock as they
appear on the stock register of the Corporation on the applicable record date,
which shall be the 15th calendar day immediately preceding such Dividend Payment
Date or such other record date fixed by the Board of Directors or any duly
authorized committee of the Board of Directors that is not more than 60 nor less
than 10 days prior to such Dividend Payment Date (each, a “Dividend Record
Date”). Any such day that is a Dividend Record Date shall be a Dividend Record
Date whether or not such day is a Business Day.

Holders of Designated Preferred Stock shall not be entitled to any dividends,
whether payable in cash, securities or other property, other than dividends (if
any) declared and payable on Designated Preferred Stock as specified in this
Section 3 (subject to the other provisions of the Certificate of Designations).

(b) Priority of Dividends. So long as any share of Designated Preferred Stock
remains outstanding, no dividend or distribution shall be declared or paid on
the Common Stock or any other shares of Junior Stock (other than dividends
payable solely in shares of Common Stock) or Parity Stock, subject to the
immediately following paragraph in the case of Parity Stock, and no Common
Stock, Junior Stock or Parity Stock shall be, directly or indirectly, purchased,
redeemed or otherwise acquired for consideration by the Corporation or any of
its subsidiaries unless all accrued and unpaid dividends for all past Dividend
Periods, including the latest completed Dividend Period (including, if
applicable as provided in Section 3(a) above, dividends on such amount), on all
outstanding shares of Designated Preferred Stock have been or are
contemporaneously declared and paid in full (or have been declared and a sum
sufficient for the payment thereof has been set aside for the benefit of the
holders of shares of Designated Preferred Stock on the applicable record date).
The foregoing limitation shall not apply to (i) redemptions, purchases or other
acquisitions of shares of Common Stock or other Junior Stock in connection with
the administration of any employee benefit plan in the ordinary course of
business (including purchases to offset the Share Dilution Amount (as defined
below) pursuant to a publicly announced repurchase plan) and consistent with
past practice, provided that any purchases to offset the Share Dilution Amount
shall in no event exceed the Share Dilution Amount; (ii) purchases or other
acquisitions by a broker-dealer subsidiary of the Corporation solely for the
purpose of market-making, stabilization or customer facilitation transactions in
Junior Stock or Parity Stock in the ordinary course of its business;
(iii) purchases by a broker-dealer subsidiary of the Corporation of Capital
Stock of the Corporation for resale pursuant to an offering by the Corporation
of such Capital Stock underwritten by such broker-dealer subsidiary; (iv) any
dividends or distributions of rights or Junior Stock in connection with a
stockholders’ rights plan or any redemption or repurchase of rights pursuant to
any stockholders’ rights plan; (v) the acquisition by the Corporation or any of
its subsidiaries of record ownership in Junior Stock or Parity Stock for the
beneficial ownership of any other Persons (other than the Corporation or any of
its subsidiaries), including as trustees or custodians; and (vi) the exchange or
conversion of Junior Stock for or into other Junior Stock or of Parity Stock for
or into other Parity Stock (with the same or lesser aggregate liquidation
amount) or Junior Stock, in each case, solely to the extent required pursuant to
binding obligations entered into prior to the Signing Date or any subsequent
agreement for the accelerated exercise, settlement or exchange thereof for
Common Stock. “Share Dilution Amount” means the increase in the number of
diluted shares outstanding (determined in accordance with generally accepted
accounting principles in the United States, and as measured from the date of the
Corporation’s consolidated financial statements most recently filed with the
Securities and Exchange Commission prior to the Original Issue Date) resulting
from the grant, vesting or exercise of equity-based compensation to employees
and equitably adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction.

When dividends are not paid (or declared and a sum sufficient for payment
thereof set aside for the benefit of the holders thereof on the applicable
record date) on any Dividend Payment Date (or, in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within a Dividend Period related to such Dividend
Payment Date) in full upon Designated Preferred Stock and any shares of Parity
Stock (other than noncumulative dividends that are not declared on a dividend
payment date which the Company therefore has no obligation to pay), all
dividends declared on Designated Preferred Stock and all such Parity Stock and
payable on such Dividend Payment Date (or, in the case of Parity Stock having
dividend payment dates different from the Dividend Payment Dates, on a dividend
payment date falling within the Dividend Period related to such Dividend Payment
Date) shall be declared pro rata so that the respective amounts of such
dividends declared shall bear the same ratio to each other as all accrued and
unpaid dividends per share on the shares of Designated Preferred Stock
(including, if applicable as provided in Section 3(a) above, dividends on such
amount) and all Parity Stock payable on such Dividend Payment Date (or, in the
case of Parity Stock having dividend payment dates different from the Dividend
Payment Dates, on a dividend payment date falling within the Dividend Period
related to such Dividend Payment Date) (subject to their having been declared by
the Board of Directors or a duly authorized committee of the Board of Directors
out of legally available funds and including, in the case of Parity Stock that
bears cumulative dividends, all accrued but unpaid dividends) bear to each
other. If the Board of Directors or a duly authorized committee of the Board of
Directors determines not to pay any dividend or a full dividend on a Dividend
Payment Date, the Corporation shall provide written notice to the holders of
Designated Preferred Stock prior to such Dividend Payment Date.

Subject to the foregoing, and not otherwise, such dividends (payable in cash,
securities or other property) as may be determined by the Board of Directors or
any duly authorized committee of the Board of Directors may be declared and paid
on any securities, including Common Stock and other Junior Stock, from time to
time out of any funds legally available for such payment, and holders of
Designated Preferred Stock shall not be entitled to participate in any such
dividends.

Section 4. Liquidation Rights.

(a) Voluntary or Involuntary Liquidation. In the event of any liquidation,
dissolution or winding up of the affairs of the Corporation, whether voluntary
or involuntary, holders of Designated Preferred Stock shall be entitled to
receive for each share of Designated Preferred Stock, out of the assets of the
Corporation or proceeds thereof (whether capital or surplus) available for
distribution to stockholders of the Corporation, subject to the rights of any
creditors of the Corporation, before any distribution of such assets or proceeds
is made to or set aside for the holders of Common Stock and any other stock of
the Corporation ranking junior to Designated Preferred Stock as to such
distribution, payment in full in an amount equal to the sum of (i) the
Liquidation Amount per share and (ii) the amount of any accrued and unpaid
dividends (including, if applicable as provided in Section 3(a) above, dividends
on such amount), whether or not declared, to the date of payment (such amounts
collectively, the “Liquidation Preference”).

(b) Partial Payment. If in any distribution described in Section 4(a) above the
assets of the Corporation or proceeds thereof are not sufficient to pay in full
the amounts payable with respect to all outstanding shares of Designated
Preferred Stock and the corresponding amounts payable with respect of any other
stock of the Corporation ranking equally with Designated Preferred Stock as to
such distribution, holders of Designated Preferred Stock and the holders of such
other stock shall share ratably in any such distribution in proportion to the
full respective distributions to which they are entitled.

(c) Residual Distributions. If the Liquidation Preference has been paid in full
to all holders of Designated Preferred Stock and the corresponding amounts
payable with respect of any other stock of the Corporation ranking equally with
Designated Preferred Stock as to such distribution has been paid in full, the
holders of other stock of the Corporation shall be entitled to receive all
remaining assets of the Corporation (or proceeds thereof) according to their
respective rights and preferences.

(d) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 4, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
holders of Designated Preferred Stock receive cash, securities or other property
for their shares, or the sale, lease or exchange (for cash, securities or other
property) of all or substantially all of the assets of the Corporation, shall
not constitute a liquidation, dissolution or winding up of the Corporation.

Section 5. Redemption.

(a) Optional Redemption. The Corporation, at its option, subject to the approval
of the Appropriate Federal Banking Agency, may redeem, in whole or in part, at
any time and from time to time, out of funds legally available therefor, the
shares of Designated Preferred Stock at the time outstanding, upon notice given
as provided in Section 5(c) below, at a redemption price equal to the sum of (i)
(A) the Liquidation Amount per share or (B) if redeemed on or after the first
Dividend Payment Date falling on or after the second anniversary of the Original
Issue Date, the greater of (1) the Liquidation Amount per share and (2) the
product of the Conversion Rate and the average of the Market Prices per share of
Common Stock over the 20 consecutive Trading Day period beginning on the Trading
Day after the notice of redemption is given as provided in Section 5(c) below
and (ii) except as otherwise provided below, any accrued and unpaid dividends
to, but excluding, the date fixed for redemption (including, if applicable, as
provided in Section 3(a) above, dividends on such amount), regardless of whether
any dividends are actually declared; provided that the aggregate redemption
price of the Designated Preferred Stock redeemed pursuant to this paragraph may
not exceed an amount equal to the sum of (x) any aggregate gross proceeds of not
less than the Minimum Amount received by the Corporation from one or more Common
Stock Offerings and (y) any net increase to the Corporation’s retained earnings
after the Original Issue Date above the Corporation’s retained earnings
reflected in its most recent publicly available balance sheet on or prior to the
Original Issue Date; and provided further that the minimum number of shares of
Designated Preferred Stock redeemed by the Corporation upon any such redemption
shall be at least equal to the lesser of (x) all shares of Designated Preferred
Stock then outstanding and (y) 25% of the number of shares of Designated
Preferred Stock issued on the Original Issue Date.

The redemption price for any shares of Designated Preferred Stock shall be
payable in cash on the redemption date to the holder of such shares against
surrender of the certificate(s) evidencing such shares to the Corporation or its
agent. Any declared but unpaid dividends payable on a redemption date that
occurs subsequent to the Dividend Record Date for a Dividend Period shall not be
paid to the holder entitled to receive the redemption price on the redemption
date, but rather shall be paid to the holder of record of the redeemed shares on
such Dividend Record Date relating to the Dividend Payment Date as provided in
Section 3 above.

(b) No Sinking Fund. The Designated Preferred Stock shall not be subject to any
mandatory redemption, sinking fund or other similar provisions. Holders of
Designated Preferred Stock shall have no right to require redemption or
repurchase of any shares of Designated Preferred Stock.

(c) Notice of Redemption. Notice of every redemption of shares of Designated
Preferred Stock shall be given by first class mail, postage prepaid, addressed
to the holders of record of the shares of Designated Preferred Stock to be
redeemed at their respective last addresses appearing on the books of the
Corporation. Such mailing shall be at least 30 days (or in the event of a
redemption on or after the first Dividend Payment Date falling on or after the
second anniversary of the Original Issue Date, at least 25 Trading Days) and not
more than 60 days before the date fixed for redemption. Any notice mailed as
provided in this Subsection shall be conclusively presumed to have been duly
given, whether or not the holder receives such notice, but failure duly to give
such notice by mail, or any defect in such notice or in the mailing thereof, to
any holder of shares of Designated Preferred Stock designated for redemption
shall not affect the validity of the proceedings for the redemption of any other
shares of Designated Preferred Stock. Notwithstanding the foregoing, if shares
of Designated Preferred Stock are issued in book-entry form through the
Depositary or any other similar facility, notice of redemption may be given to
the holders of Designated Preferred Stock at such time and in any manner
permitted by such facility. Each notice of redemption given to a holder shall
state: (1) the redemption date; (2) the number of shares of Designated Preferred
Stock to be redeemed and, if less than all the shares held by such holder are to
be redeemed, the number of such shares to be redeemed from such holder; (3) the
redemption price (or the manner of calculation thereof); and (4) the place or
places where certificates for such shares are to be surrendered for payment of
the redemption price.

(d) Partial Redemption. In case of any redemption of part of the shares of
Designated Preferred Stock at the time outstanding, the shares to be redeemed
shall be selected either pro rata or in such other manner as the Board of
Directors or a duly authorized committee thereof may determine to be fair and
equitable. Subject to the provisions hereof, the Board of Directors or a duly
authorized committee thereof shall have full power and authority to prescribe
the terms and conditions upon which shares of Designated Preferred Stock shall
be redeemed from time to time. If fewer than all the shares represented by any
certificate are redeemed or converted, a new certificate shall be issued
representing the unredeemed shares without charge to the holder thereof.

(e) Effectiveness of Redemption. If notice of redemption has been duly given and
if on or before the redemption date specified in such notice all funds necessary
for the redemption have been deposited by the Corporation, in trust for the pro
rata benefit of the holders of the shares of Designated Preferred Stock called
for redemption, with a bank or trust company doing business in the Borough of
Manhattan, The City of New York, and having a capital and surplus of at least
$500 million and selected by the Board of Directors, so as to be and continue to
be available solely therefor, then, notwithstanding that any certificate for any
share of Designated Preferred Stock so called for redemption has not been
surrendered for cancellation, on and after the redemption date dividends shall
cease to accrue on all Designated Preferred Stock so called for redemption, all
shares of Designated Preferred Stock so called for redemption shall no longer be
deemed outstanding and all rights with respect to such shares of Designated
Preferred Stock shall forthwith on such redemption date cease and terminate,
except only the right of the holders thereof to receive the amount payable on
such redemption from such bank or trust company, without interest. Any funds
unclaimed at the end of three years from the redemption date shall, to the
extent permitted by law, be released to the Corporation, after which time the
holders of the shares of Designated Preferred Stock so called for redemption
shall look only to the Corporation for payment of the redemption price of such
shares of Designated Preferred Stock.

(f) Status of Redeemed Shares. Shares of Designated Preferred Stock that are
redeemed, repurchased or otherwise acquired by the Corporation shall revert to
authorized but unissued shares of Preferred Stock (provided that any such
cancelled shares of Designated Preferred Stock may be reissued only as shares of
any series of Preferred Stock other than Designated Preferred Stock).

Section 6. General Conversion Provisions.

(a) Conversion by Holders; Approvals. Holders of Designated Preferred Stock
shall have the right, at their option, to convert, at any time and from time to
time, all or any portion of the Designated Preferred Stock (but in no event less
than one share of the Designated Preferred Stock), into a number of Shares equal
to the product of the then-applicable Conversion Rate and the number of shares
of Designated Preferred Stock surrendered for conversion in accordance with the
terms and conditions of this Certificate of Designations (which, in the event of
a Specified Corporate Transaction or a Change of Control, shall include the
provisions of Sections 9 and 10, respectively); provided, however,
notwithstanding anything in this Certificate of Designations to the contrary,
holders of Designated Preferred Stock shall not be entitled to convert shares of
Designated Preferred Stock until the converting holder has first received any
applicable Regulatory Approvals; provided, further, notwithstanding anything in
this Certificate of Designations to the contrary, the Designated Preferred Stock
may not be converted until the Corporation shall first have obtained, to the
extent required by applicable law or regulation or necessary in order to comply
with any requirement of any securities exchange on which the Shares are listed
or traded, all stockholder approvals required to effect the conversion and
completed all other actions necessary to effect the conversion.

(b) Effectiveness of Conversion. If any notice of conversion has been duly given
in accordance with the procedures set forth in Sections 7, 8, 9 and 10 below,
then, effective immediately (notwithstanding that any certificate for any
Designated Preferred Stock to be converted has not been surrendered for
conversion) prior to 5:00 p.m., New York City time, on the applicable Conversion
Date, holders of Designated Preferred Stock whose shares of Designated Preferred
Stock are to be converted shall cease to have any rights to such shares of
Designated Preferred Stock (including with respect to dividends) subject to the
right of any such holders to receive any accrued and unpaid dividends to the
Conversion Date on such shares of Designated Preferred Stock and any other
payments to which they are otherwise entitled pursuant to the terms hereof.

(c) No Rights as Holders of Common Stock Prior to Conversion. The person or
persons entitled to receive the Shares issuable upon conversion shall be treated
for all purposes as the record holder(s) of such Shares as of 5:00 p.m., New
York City time, on the applicable Conversion Date notwithstanding that the stock
transfer books of the Corporation may then be closed or certificates
representing such Shares may not be actually delivered on such date, provided
that in the event of a conversion pursuant to Section 9 or 10 below, the
holder(s) of Designated Preferred Stock has complied with Section 9(c) or 10(c),
respectively. No allowance or adjustment, except as set forth in Section 11,
shall be made in respect of dividends payable to holders of Common Stock of
record as of any date prior to such Conversion Date. Prior to the applicable
Conversion Date, Shares issuable upon conversion of Designated Preferred Stock
shall not be deemed outstanding for any purpose, and holders of Designated
Preferred Stock shall have no rights with respect to the Common Stock (including
voting rights, rights to respond to tender offers for the Common Stock and
rights to receive any dividends or other distributions on the Common Stock) by
virtue of holding shares of Designated Preferred Stock.

(d) Delivery of Shares and Cash. The Corporation shall deliver to the holders of
Designated Preferred Stock that have been converted the Shares and any amount of
cash to which such holders are entitled on or prior to the third Trading Day
immediately following the applicable Conversion Date. If fewer than all the
shares of Designated Preferred Stock represented by any certificate are
converted, a new certificate shall be issued representing the unconverted shares
of Designated Preferred Stock without charge to the holder thereof.

(e) Accrued and Unpaid Dividends. Upon a conversion of any shares of Designated
Preferred Stock as set forth in Sections 6, 7, 8, 9 and 10, the holders of such
shares shall receive all accrued and unpaid dividends on such shares in cash out
of funds legally available therefor or, at the option of the Corporation, in
substitute in whole or in part for such cash, in fully paid and nonassessable
shares of Common Stock legally available for such purpose to, but excluding, the
applicable Conversion Date. Accrued and unpaid dividends paid in shares of
Common Stock shall be paid by delivering to each holder of Designated Preferred
Stock entitled thereto a number of shares of Common Stock determined by dividing
the total amount of the cash payment of accrued and unpaid dividends that would
otherwise be payable to such holder (rounded to the nearest whole cent) by the
Market Price on the second Trading Day preceding the applicable Conversion Date.
The issuance of any such shares of Common Stock in such amount shall constitute
full payment of all accrued and unpaid dividends that would otherwise have been
payable. The Board of Directors of the Corporation shall determine the form of
payment of accrued and unpaid dividends with respect to any conversion and such
election shall be set forth in the applicable notice provided to holders of the
Designated Preferred Stock by the Corporation as set forth in Sections 7, 8, 9
and 10 below.

(f) Dividends Accrued after Record Date. Any accrued and unpaid dividends
payable on shares of Designated Preferred Stock to be converted on a Conversion
Date that occurs subsequent to the Dividend Record Date for a Dividend Period
shall not be paid to the holder of record of such shares on such Dividend Record
Date, but rather shall be paid to the holder of such shares on such Conversion
Date.

(g) Notices by the Corporation. Every notice required to be given by the
Corporation pursuant to Section 7, 8, 9 or 10 below shall be given by first
class mail, postage prepaid, addressed to the holders of record of the
Designated Preferred Stock at their respective last addresses appearing on the
books of the Corporation and shall contain the information required by
Section 7, 8, 9 or 10 hereof, as applicable. Any notice by the Corporation
mailed within the time period specified in Section 7, 8, 9 or 10 below shall be
conclusively presumed to have been duly given, whether or not the holder
receives such notice, but failure duly to give such notice by mail, or any
defect in such notice or in the mailing thereof, to any holder of shares of
Designated Preferred Stock designated for conversion shall not affect the
validity of the proceedings for the conversion of any other shares of Designated
Preferred Stock. Notwithstanding the foregoing, if shares of Designated
Preferred Stock are issued in book-entry form through the Depositary or any
other similar facility, any notice by the Corporation may be given to the
holders of Designated Preferred Stock at such time and in any manner permitted
by such facility.

(h) Conversion Procedures by Holder. To effect a conversion, a holder of the
Designated Preferred Stock shall: (i) with respect to a conversion pursuant to
Section 6, 9 or 10, complete and manually sign the conversion notice, if any,
provided by the Corporation or, if applicable, the conversion agent appointed by
the Corporation, or a facsimile of the conversion notice; (ii) with respect to a
conversion pursuant to Section 6, 9 or 10, deliver the completed conversion
notice, (iii) with respect to any conversion, deliver the certificated shares of
Designated Preferred Stock to be converted to the Corporation or, if applicable,
the conversion agent appointed by the Corporation; and (iv) with respect to any
conversion, if required, furnish appropriate endorsements and transfer
documents. If a holder’s interest is a beneficial interest in a global
certificate representing the Designated Preferred Stock, a holder must comply
with the Depositary’s procedures for converting a beneficial interest in a
global security.

(i) Taxes and Duties. A holder of the Designated Preferred Stock shall not be
required to pay any transfer or similar taxes or duties relating to the issuance
or delivery of Shares if such holder of the Designated Preferred Stock exercises
its conversion rights, but such holder of the Designated Preferred Stock shall
be required to pay any transfer or similar tax or duty that may be payable
relating to any transfer involved in the issuance or delivery of Shares in a
name other than the name of such holder. A certificate representing Shares shall
be issued and delivered only after all applicable taxes and duties, if any,
payable by the holder of the Designated Preferred Stock have been paid in full.

(j) No Fractional Shares. No fractional shares of Common Stock shall be issued
as a result of any conversion of shares of Designated Preferred Stock or the
payment of accrued and unpaid dividends on the Designated Preferred Stock in the
form of Common Stock. In lieu of any fractional share of Common Stock otherwise
issuable in respect of any conversion or payment of accrued and unpaid
dividends, the Corporation shall pay an amount in cash (computed to the nearest
cent) equal to such fraction of a share of Common Stock multiplied by the Market
Price on the second Trading Day immediately preceding the applicable Conversion
Date or, in the event of any dividends arising under the Designated Preferred
Stock paid in the form of Common Stock, the Dividend Payment Date (unless there
are no legally available assets with which to make such cash payment, in which
event such cash payment shall be made as soon as possible thereafter). If more
than one share of the Designated Preferred Stock is surrendered for conversion
at one time by or for the same holder, the number of full shares of Common Stock
issuable upon conversion thereof, including in respect of accrued and unpaid
dividends, shall be computed on the basis of the aggregate number of shares of
the Designated Preferred Stock so surrendered.

(k) Status of Shares Subject to Conversion. Shares of Designated Preferred Stock
that are converted in accordance with Sections 6, 7, 8, 9 or 10 shall revert to
authorized but unissued shares of Preferred Stock (provided that any such
cancelled shares of Designated Preferred Stock may be reissued only as shares of
any series of Preferred Stock other than Designated Preferred Stock).

Section 7. Early Conversion.

(a) Conversion at the Option of the Corporation. Subject to Section 7(b), the
Corporation shall have the right, at its option to convert, at any time and from
time to time, all or any portion of the Designated Preferred Stock (but in no
event less than one share of the Designated Preferred Stock), at any time prior
to the date that is nine (9) months following the date of the Exchange Agreement
(“Early Conversion”), into a number of Shares equal to the product of the
then-applicable Conversion Rate and the number of shares of Designated Preferred
Stock selected for conversion; provided, however, notwithstanding anything in
this Certificate of Designations to the contrary, holders of Designated
Preferred Stock shall not be entitled to convert shares of Designated Preferred
Stock until the converting holder has first received any applicable Regulatory
Approvals. In addition to the number of Shares issuable upon Early Conversion,
the holders of shares of Designated Preferred Stock subject to Early Conversion
shall have the right to receive (in cash or shares of Common Stock at the option
of the Corporation in accordance with Section 6(e)) any accrued and unpaid
dividends on such shares to, but excluding, the Early Conversion Date
(including, if applicable, as provided in Section 3(a) above, dividends on such
amount), regardless of whether any dividends are actually declared.

(b) Conditions to Early Conversion. The Corporation’s right of conversion set
forth in Section 7(a) is subject to the fulfillment (or waiver by the Original
Designated Preferred Stockholder with respect to items (ii), (iii), (iv),
(v) and (vi) below) at or prior to the Early Conversion Date of each of the
following conditions:

(i) the Corporation shall have requested and received from the Appropriate
Federal Banking Agency all requisite approvals of the Early Conversion;

(ii) the stockholders of the Corporation will have approved an amendment to the
Corporation’s Charter increasing the number of shares the Corporation is
authorized to issue to at least 1,200,000,000 shares and changing the par value
of the Common Stock to $0.10 per share;

(iii) at least $385 million in aggregate liquidation value of the Corporation’s
7.125% Noncumulative Perpetual Monthly Income Preferred Stock, Series A, 8.35%
Noncumulative Perpetual Monthly Income Preferred Stock, Series B, 7.40%
Noncumulative Perpetual Monthly Income Preferred Stock, Series C, 7.25%
Noncumulative Perpetual Monthly Income Preferred Stock, Series D, and 7.00%
Noncumulative Perpetual Monthly Income Preferred Stock, Series E (collectively,
the “Other Preferred Stock”) shall have been exchanged for shares of Common
Stock (each, an “Other Preferred Stock Exchange”); provided, however, that the
terms of each Other Preferred Stock Exchange shall, except as approved by the
Original Designated Preferred Shareholder in its sole discretion, not involve
the issuance of more than 11.6822 shares of Common Stock for each share of Other
Preferred Stock, and shall otherwise be acceptable to the Original Designated
Preferred Shareholder in its sole discretion;

(iv) the Corporation shall have closed one or more transactions in which
investors other than the Original Designated Preferred Stockholder (each, an
“Equity Investor”) have collectively provided a minimum aggregate amount of
$500 million in gross cash proceeds to the Corporation in exchange for Common
Stock (each such investment by an Equity Investor, an “Equity Raise”); provided,
however, that the terms of each such Equity Raise (other than the price per
share of Common Stock issued by the Corporation in each such Equity Raise) shall
be reasonably acceptable to the Original Designated Preferred Shareholder in its
sole discretion;

(v) the Corporation shall have made all applicable adjustments pursuant to
Section 11 that are required to be made on or before the Early Conversion Date;
and

(vi) none of the following shall have occurred with respect to the Corporation
or any of its subsidiaries:

(A) the Corporation or any of its subsidiaries shall have (1) dissolved (other
than pursuant to a consolidation, amalgamation or merger); (2) become insolvent
or unable to pay its debts or failed or admitted in writing its inability
generally to pay its debts as they become due; (3) made a general assignment,
arrangement or composition with or for the benefit of its creditors;
(4) instituted or have instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition shall have
been presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition shall have resulted in a judgment of insolvency or bankruptcy or the
entry of an order for relief or the making of an order for its winding-up or
liquidation; (5) had a resolution passed for its winding-up, official management
or liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) sought or shall have become subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (7) had a
secured party take possession of all or substantially all its assets or had a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets; (8) caused
or shall have been subject to any event with respect to it which, under the
applicable laws of any jurisdiction, had an analogous effect to any of the
events specified in clauses (1) to (7) (inclusive); or (9) taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts;

(B) a Governmental Entity in any jurisdiction shall have (1) commenced an action
or proceeding against the Corporation or any of its subsidiaries; or (2) issued
or entered a temporary restraining order, preliminary or permanent injunction or
other order applicable to the Corporation or any of its subsidiaries, which in
the case of (1) and (2) shall have had or shall be reasonably expected to have a
Company Material Adverse Effect;

(C) no fact, circumstance, event, change, occurrence, condition or development
shall have occurred that, individually or in the aggregate, shall have had or
shall be reasonably likely to have a Company Material Adverse Effect; or

(D) any Regulatory Event not otherwise existing on the date hereof.

(c) Early Conversion Procedures. In the event of an Early Conversion, the
Corporation shall provide notice of such conversion to each holder of Designated
Preferred Stock to be converted (such notice, a “Notice of Early Conversion”).
Such Notice of Early Conversion shall be mailed at least 3 days and not more
than 60 days before the date fixed for conversion (the "Early Conversion Date”).
The requirement to deliver a Notice of Early Conversion and the timing
requirements for such delivery may be waived by each holder of Designated
Preferred Stock in its sole discretion. Each Notice of Early Conversion given to
a holder shall state:

(i) the Early Conversion Date;

(ii) the number of shares of Designated Preferred Stock to be converted and, if
less than all the shares held by such holder are to be converted, the number of
such shares to be converted from such holder;

(iii) the Conversion Rate then in effect and whether the Corporation will pay
cash or issue shares of Common Stock (calculated in accordance with Section 6(e)
above) in respect of accrued and unpaid dividends; and

(iv) the place or places where certificates for shares of Designated Preferred
Stock are to be surrendered for issuance of certificates representing Shares.

(d) Partial Conversion. If the Corporation elects to cause less than all the
shares of the Designated Preferred Stock to be converted under this Section 7,
the shares of Designated Preferred Stock to be converted shall be selected
either pro rata or in such other manner as the Board of Directors or a duly
authorized committee thereof may determine to be fair and equitable. Subject to
the provisions hereof, the Board of Directors or a duly authorized committee
thereof shall have full power and authority to prescribe the terms and
conditions upon which shares of Designated Preferred Stock shall be converted
from time to time pursuant to an Early Conversion.

Section 8. Mandatory Conversion.

(a) Mandatory Conversion. Each share of Designated Preferred Stock shall
mandatorily convert (unless otherwise previously converted, redeemed or
otherwise reacquired by the Company) on the Mandatory Conversion Date into a
number of Shares determined by dividing the Liquidation Amount by the Market
Price on the second Trading Day preceding the Mandatory Conversion Date;
provided, however, notwithstanding anything in this Certificate of Designations
to the contrary, holders of Designated Preferred Stock shall not be entitled to
convert shares of Designated Preferred Stock until the converting holder has
first received any applicable Regulatory Approvals. In addition to the number of
Shares issuable upon mandatory conversion, the holders of the shares of
Designated Preferred Stock subject to mandatory conversion shall have the right
to receive any accrued and unpaid dividends on such shares to, but excluding,
the Mandatory Conversion Date (including, if applicable, as provided in
Section 3(a) above, dividends on such amount), regardless of whether any
dividends are actually declared.

(b) Mandatory Conversion Procedures. In the event of a mandatory conversion, the
Corporation shall provide notice thereof to each holder of Designated Preferred
Stock to be converted (such notice, a “Notice of Mandatory Conversion”). Such
Notice of Mandatory Conversion shall be mailed at least 30 days and not more
than 60 days before the Mandatory Conversion Date. Each Notice of Mandatory
Conversion given to a holder shall state:

(i) the Mandatory Conversion Date;

(ii) that all outstanding shares of Designated Preferred Stock shall be
converted on such date;

(iii) the Conversion Rate then in effect and whether the Corporation will pay
cash or issue shares of Common Stock (calculated in accordance with Section 6(e)
above) in respect of accrued and unpaid dividends; and

(iv) the place or places where certificates for shares of Designated Preferred
Stock are to be surrendered for issuance of certificates representing Shares.

Section 9. Conversion upon a Specified Corporate Transaction.

(a) In addition to the right of a holder of Designated Preferred Stock, at such
holder’s option, to convert, at any time and from time to time, all or any
portion of the Designated Preferred Stock as set forth in Section 6, a holder of
Designated Preferred Stock shall have the right, at such holder’s option, to
convert all or any portion of such holder’s Designated Preferred Stock into a
number of Shares equal to the product of the then-applicable Conversion Rate and
the number of shares of Designated Preferred Stock surrendered for conversion
upon the following events (each a “Specified Corporate Transaction”):

(i) if the Corporation makes a Special Distribution to all or substantially all
holders of Common Stock, at any time after the Corporation has given the notice
of such distribution as provided in Section 9(b) below until the earlier of
5:00 p.m., New York City time, on the Business Day preceding the Ex-Dividend
Date for such distribution or any announcement by the Corporation that such
distribution shall not take place;

(ii) if the Corporation adopts a plan relating to the liquidation or dissolution
of the Corporation, at any time beginning on the Business Day following the date
notice of the Specified Corporate Transaction is given as provided in
Section 9(b) below and ending on the date that is 30 calendar days after such
date; or

(iii) if the Corporation consolidates or merges with or into any other Person,
or sells, leases, transfers, conveys or otherwise disposes, in one or a series
of related transactions, all or substantially all of its assets and those of its
subsidiaries taken as a whole to any Person that results in any
reclassification, conversion, exchange or cancellation of outstanding shares of
the Capital Stock of the Corporation, other than any merger solely for the
purpose of changing the Corporation’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity, at any time
beginning 15 days prior to the date announced by the Corporation as the
anticipated effective date of the transaction and until and including the date
which is 15 days after the date that is the actual effective date of such
transaction;

provided, however, notwithstanding anything in this Certificate of Designations
to the contrary, holders of Designated Preferred Stock shall not be entitled to
convert shares of Designated Preferred Stock until the converting holder has
first received any applicable Regulatory Approvals. In addition to the number of
Shares issuable upon conversion in connection with a Specified Corporate
Transaction, the holders of shares of Designated Preferred Stock so converted
shall have the right to receive any accrued and unpaid dividends on such shares
to, but excluding, the Conversion Date (including, if applicable, as provided in
Section 3(a) above, dividends on such amount), regardless of whether any
dividends are actually declared.

(b) Specified Corporate Transaction Conversion Procedures. In the event of a
Specified Corporate Transaction, the Corporation shall provide notice thereof to
each holder of Designated Preferred Stock. In the case of a Specified Corporate
Transaction contemplated by Section 9(a)(i), such notice shall be mailed at
least 30 days prior to the Ex-Dividend Date for such distribution. In the case
of a Specified Corporate Transaction contemplated by Section 9(a)(ii), such
notice shall be mailed no later than 5 days after the adoption of the plan of
liquidation or dissolution. In the case of a Specified Corporate Transaction
contemplated by Section 9(a)(iii), such notice shall be mailed at least 20 days
prior to the beginning of the conversion period related to such Specified
Corporate Transaction. Each such notice given to a holder shall state, as
applicable:

(i) a description of the Specified Corporate Transaction, including a
description of the type and amount of the distribution to be made or
consideration to be received per share of Common Stock;

(ii) the Ex-Dividend Date in the case of a Specified Corporate Transaction
contemplated by Section 9(a)(i), the date of adoption of the plan in the case of
a Specified Corporate Transaction contemplated by Section 9(a)(ii) or the date
on which the Specified Corporate Transaction is anticipated to be effective in
the case of a Specified Corporate Transaction contemplated by Section 9(a)(iii);

(iii) the date by which the Specified Corporate Transaction conversion option
must be exercised by a holder of Designated Preferred Stock;

(iv) the Conversion Rate then in effect and whether the Corporation will pay
cash or issue shares of Common Stock (calculated in accordance with Section 6(e)
above) in respect of accrued and unpaid dividends; and

(v) the place or places where certificates for shares of Designated Preferred
Stock are to be surrendered for issuance of certificates representing Shares.

(c) To exercise a Specified Corporate Transaction conversion option, a holder of
the Designated Preferred Stock must, no later than 5:00 p.m., New York City
time, on the date by which the conversion option upon the Specified Corporate
Transaction must be exercised as specified in the Notice of Specified Corporate
Transaction delivered under Section 9(b), comply with the procedures set forth
in Section 6(h) and indicate that it is exercising its conversion option
pursuant to this Section 9.

(d) If a holder of the Designated Preferred Stock does not elect to exercise its
conversion option pursuant to this Section 9, the shares of Designated Preferred
Stock or successor securities held by it shall remain outstanding but the holder
of the Designated Preferred Stock shall not thereafter be entitled to convert
such holder shares of the Designated Preferred Stock in accordance with this
Section 9.

Section 10. Conversion upon Change of Control.

(a) Change of Control. In addition to the right of a holder of Designated
Preferred Stock, at such holder’s option, to convert, at any time and from time
to time, all or any portion of the Designated Preferred Stock as set forth in
Section 6, a holder of Designated Preferred Stock shall have the right, at such
holder’s option, to convert all or any portion of such holder’s Designated
Preferred Stock into a number of Shares equal to the product of the
then-applicable Conversion Rate and the number of shares of Designated Preferred
Stock surrendered for conversion during the period beginning on the Business Day
following the effective date of the Change of Control (the “Change of Control
Effective Date”) and ending on the date that is 30 calendar days after the
Change of Control Effective Date; provided, however, notwithstanding anything in
this Certificate of Designations to the contrary, holders of Designated
Preferred Stock shall not be entitled to convert shares of Designated Preferred
Stock until the converting holder has first received any applicable Regulatory
Approvals. In addition to the number of Shares issuable upon conversion upon a
Change of Control, the holders of shares of Designated Preferred Stock so
converted shall have the right to receive any accrued and unpaid dividends on
such shares to, but excluding, the Conversion Date (including, if applicable, as
provided in Section 3(a) above, dividends on such amount), regardless of whether
any dividends are actually declared.

(b) Change of Control Conversion Procedures. In the event of a Change of
Control, the Corporation shall provide notice thereof to each holder of
Designated Preferred Stock. Such notice shall be mailed at least 20 days prior
to the date on which the Corporation anticipates consummating the Change of
Control (or, if later, within two Business Days after the Corporation becomes
aware of a Change of Control). Each such notice given to a holder shall state:

(i) a description of the Change of Control;

(ii) the date on which the Change of Control is anticipated to be effected or,
if known, the Change of Control Effective Date;

(iii) the date by which the Change of Control conversion option must be
exercised, which shall be 30 calendar days after the Change of Control Effective
Date;

(iv) the Conversion Rate then in effect and whether the Corporation will pay
cash or issue shares of Common Stock (calculated in accordance with Section 6(e)
above) in respect of accrued and unpaid dividends; and

(v) the place or places where certificates for shares of Designated Preferred
Stock are to be surrendered for issuance of certificates representing Shares.

(c) To exercise a Change of Control conversion option, a holder of the
Designated Preferred Stock must, no later than 5:00 p.m., New York City time, on
the date by which the conversion option upon the Change of Control must be
exercised as specified in the notice delivered under Section 10(b), comply with
the procedures set forth in Section 6(h) and indicate that it is exercising its
conversion option pursuant to this Section 10.

(d) If a holder of the Designated Preferred Stock does not elect to exercise its
conversion option pursuant to this Section 10, the shares of Designated
Preferred Stock or successor securities held by it shall remain outstanding but
the holder of the Designated Preferred Stock shall not thereafter be entitled to
convert such holder’s shares of the Designated Convertible Preferred Stock in
accordance with this Section 10.

Section 11. Anti-Dilution Adjustments. The Conversion Price and the Conversion
Rate shall be subject to adjustment from time to time as follows; provided, that
if more than one Subsection of this Section 11 is applicable to a single event,
the Subsection shall be applied that produces the largest adjustment and no
single event shall cause an adjustment under more than one Subsection of this
Section 11 so as to result in duplication:

(a) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Corporation shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares of Common
Stock, or (iii) combine or reclassify the outstanding shares of Common Stock
into a smaller number of shares of Common Stock, the Conversion Price in effect
at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
adjusted to the number obtained by multiplying the Conversion Price in effect
immediately prior to the record or effective date, as the case may be, for the
dividend, distribution, subdivision, combination or reclassification giving rise
to this adjustment by a fraction (x) the numerator of which shall be the number
of shares of Common Stock outstanding at the time of the record date for such
dividend or distribution or the effective date of such subdivision, combination
or reclassification, in each case, prior to giving effect to such event, and
(y) the denominator of which shall be the number of shares of Common Stock
outstanding immediately after, and solely as a result of, such event.

(b) Issuance of Common Stock upon Other Preferred Stock Exchange.

(i) Until the date on which the Original Designated Preferred Stockholder no
longer holds the Designated Preferred Stock or any portion thereof, (A) if
(1) Other Preferred Stock shall have been exchanged for Common Stock pursuant to
an Other Preferred Stock Exchange and (2) the value of the Other Preferred Stock
for purposes of the Other Preferred Stock Exchange (which shall equal the Market
Price per share of Common Stock as of the Signing Date multiplied by the
aggregate number of shares of Common Stock for which the Other Preferred Stock
is exchanged) shall have exceeded 49% of the liquidation preference of such
Other Preferred Stock, then the consideration per share of Common Stock received
by the Corporation in such Other Preferred Stock Exchange for purposes of
Section 11(b)(ii) below shall be deemed to equal the number obtained by dividing
(i) the amount equal to 49% of the liquidation preference of such Other
Preferred Stock by (ii) the number of shares of Common Stock issued by the
Corporation in connection with the Other Preferred Stock Exchange.

(ii) In the event that, after taking into account the adjustments required
pursuant to Section 11(b)(i) above, the Other Preferred Stock shall have been
exchanged for shares of Common Stock at a consideration per share of Common
Stock that is less than the Conversion Price in effect immediately prior to the
Other Preferred Stock Exchange, then the Conversion Price shall be decreased to
the number obtained by multiplying the Conversion Price in effect immediately
before the Other Preferred Exchange by a fraction (1) the numerator of which
shall be the sum of (i) the number of shares of Common Stock of the Corporation
outstanding immediately prior to the Other Preferred Stock Exchange and (ii) the
number of additional shares of Common Stock which the aggregate consideration
deemed to be received by the Corporation for the Common Stock issued in the
Other Preferred Stock Exchange would purchase at the Conversion Price in effect
immediately prior to the Other Preferred Stock Exchange, and (2) the denominator
of which shall be the sum of (i) the number of shares of Common Stock
outstanding immediately prior to the Other Preferred Stock Exchange and (ii) the
number of shares of Common Stock issued by the Corporation in connection with
the Other Preferred Stock Exchange.

(iii) Any adjustment made pursuant to this Section 11(b) shall become effective
immediately upon acceptance by the Corporation of the shares that are tendered
in the Other Preferred Stock Exchange.

(c) Issuances of Common Stock upon an Equity Raise. Until the date on which the
Original Designated Preferred Stockholder no longer holds the Designated
Preferred Stock or any portion thereof, if the Corporation shall issue or agree
to issue shares of Common Stock (or rights or warrants or other securities
exercisable or convertible into or exchangeable for shares of Common Stock)
(collectively, “Convertible Securities”)) to an Equity Investor pursuant to an
Equity Raise (an “Equity Raise Issuance”) without consideration or at a
consideration per share of Common Stock (or having a conversion price per share
of Common Stock) that is less than 90% of the Market Price per share of Common
Stock on the Trading Day immediately preceding the pricing of the Equity Raise
offering, then the Conversion Price in effect immediately prior to the Equity
Raise Issuance shall be decreased to the number obtained by multiplying such
Conversion Price by a fraction (A) the numerator of which shall be the sum of
(1) the number of shares of Common Stock of the Corporation outstanding
immediately prior to the Equity Raise Issuance and (2) the number of additional
shares of Common Stock which the aggregate consideration receivable by the
Corporation for the total number of shares of Common Stock issued (or into which
Convertible Securities may be exercised or converted) in connection with the
Equity Raise Issuance would purchase at a consideration per share of 90% of the
Market Price per share of Common Stock on the Trading Day immediately preceding
the pricing of the Equity Raise offering, and (B) the denominator of which shall
be the sum of (1) the number of shares of Common Stock outstanding immediately
prior to the Equity Raise Issuance and (2) the number of shares of Common Stock
issued (or into which Convertible Securities may be exercised or converted) to
the Equity Investor in connection with the Equity Raise Issuance.

For purposes of the foregoing, the aggregate consideration receivable by the
Corporation in connection with an Equity Raise Issuance shall be deemed to be
equal to the sum of the net offering price (including the Fair Market Value of
any non-cash consideration and after deduction of any related expenses payable
to third parties) of all Common Stock plus the minimum aggregate amount, if any,
payable upon exercise or conversion of any such Convertible Securities into
shares of Common Stock. Any adjustment made pursuant to this Section 11(c) shall
become effective immediately upon the date of the applicable Equity Raise
Issuance.

(d) Other Issuances of Common Stock. Until the date on which the Original
Designated Preferred Stockholder no longer holds the Designated Preferred Stock
or any portion thereof, if the Corporation shall issue shares of Common Stock or
Convertible Securities other than pursuant to a Permitted Transaction (as
defined below) or a transaction for which Sections 11(a), 11(b) or 11(c) apply
(a “Common Stock Issuance”) without consideration or at a consideration per
share (or having a conversion price per share) that is less than the Conversion
Price in effect immediately prior to such Common Stock Issuance, then the
Conversion Price in effect immediately prior to the Common Stock Issuance shall
be decreased to the number obtained by multiplying such Conversion Price by a
fraction (A) the numerator of which shall be the sum of (1) the number of shares
of Common Stock of the Corporation outstanding immediately prior to the Common
Stock Issuance and (2) the number of additional shares of Common Stock which the
aggregate consideration receivable by the Corporation for the total number of
shares of Common Stock issued (or into which Convertible Securities may be
exercised or converted) in connection with the Common Stock Issuance would
purchase at the Conversion Price in effect immediately prior to such Common
Stock Issuance and (B) the denominator of which shall be the sum of (1) the
number of shares of Common Stock outstanding immediately prior to the Common
Stock Issuance and (2) the number of shares of Common Stock issued (or into
which Convertible Securities may be exercised or converted) in connection with
the Common Stock Issuance.

For purposes of the foregoing, the aggregate consideration receivable by the
Corporation in connection with a Common Stock Issuance shall be deemed to be
equal to the sum of the net offering price (including the Fair Market Value of
any non-cash consideration and after deduction of any related expenses payable
to third parties) of all such securities plus the minimum aggregate amount, if
any, payable upon exercise or conversion of any such Convertible Securities into
shares of Common Stock; and “Permitted Transactions” shall mean issuances (i) as
consideration for or to fund the acquisition of businesses and/or related assets
at Fair Market Value, (ii) in connection with employee benefit plans and
compensation related arrangements in the ordinary course and consistent with
past practice approved by the Board of Directors, (iii) in connection with a
public or broadly marketed offering and sale of Common Stock or Convertible
Securities for cash conducted by the Corporation or its Affiliates pursuant to
registration under the Securities Act or Rule 144A thereunder on a basis
consistent with capital raising transactions by comparable financial
institutions and (iv) in connection with the exercise of preemptive rights on
terms existing as of the Original Issue Date. Any adjustment made pursuant to
this Section 11(d) shall become effective immediately upon the date of such
issuance. For the avoidance of doubt, notwithstanding any other provision
hereof, Section 11(d) shall not apply to any transaction to which Section 11(a),
11(b) or 11(c) applies.

(e) Other Distributions. In case the Corporation shall fix a record date for the
making of a distribution to all holders of its shares of Common Stock, evidences
of indebtedness, assets, cash, rights or warrants (excluding Ordinary Cash
Dividends, dividends of its Common Stock and other dividends or distributions
referred to in Section 11(a)), in each such case, the Conversion Price in effect
prior to such record date shall be reduced immediately thereafter to the price
determined by multiplying the Conversion Price in effect immediately prior to
the reduction by the quotient of (x) the Market Price of the Common Stock on the
last Trading Day preceding the first date on which the Common Stock trades in a
regular way (including on the principal national securities exchange on which
the Common Stock is listed or admitted to trading) without the right to receive
such distribution, minus the amount of cash and/or the Fair Market Value of the
securities, evidences of indebtedness, assets, cash, rights or warrants to be so
distributed in respect of one share of Common Stock (such amount and/or Fair
Market Value, the “Per Share Fair Market Value”) divided by (y) such Market
Price on such date specified in clause (x); such adjustment shall be made
successively whenever such a record date is fixed. In the case of adjustment for
a cash dividend that is, or is coincident with, a regular quarterly cash
dividend, the Per Share Fair Market Value would be reduced by the per share
amount of the portion of the cash dividend that would constitute an Ordinary
Cash Dividend. In the event that such distribution is not so made, the
Conversion Price then in effect shall be readjusted, effective as of the date
when the Board of Directors determines not to distribute such securities,
evidences of indebtedness, assets, rights, cash or warrants, as the case may be,
to the Conversion Price that would then be in effect and the Conversion Rate if
such record date had not been fixed.

(f) Certain Repurchases of Common Stock. In case the Corporation effects a Pro
Rata Repurchase of Common Stock, then the Conversion Price shall be reduced to
the price determined by multiplying the Conversion Price in effect immediately
prior to the Effective Date of such Pro Rata Repurchase by a fraction of which
the numerator shall be (i) the product of (x) the number of shares of Common
Stock outstanding immediately before such Pro Rata Repurchase and (y) the Market
Price of a share of Common Stock on the Trading Day immediately preceding the
first public announcement by the Corporation or any of its Affiliates of the
intent to effect such Pro Rata Repurchase, minus (ii) the aggregate purchase
price of the Pro Rata Repurchase, and of which the denominator shall be the
product of (i) the number of shares of Common Stock outstanding immediately
prior to such Pro Rata Repurchase minus the number of shares of Common Stock so
repurchased and (ii) the Market Price per share of Common Stock on the Trading
Day immediately preceding the first public announcement by the Corporation or
any of its Affiliates of the intent to effect such Pro Rata Repurchase. For the
avoidance of doubt, no increase to the Conversion Price shall be made pursuant
to this Section 11(f).

(g) Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 11(a)), the right of a holder of Designated Preferred
Stock to receive Shares upon conversion of the Designated Preferred Stock into
Shares shall be converted into the right to convert the Designated Preferred
Stock to acquire the number of shares of stock or other securities or property
(including cash) which the Shares issuable (at the time of such Business
Combination or reclassification) upon conversion of the Designated Preferred
Stock immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of a holder of
Designated Preferred Stock shall be appropriately adjusted so as to be
applicable, as nearly as may reasonably be, to the right of a holder of
Designated Preferred Stock to convert the Designated Preferred Stock in exchange
for any shares of stock or other securities or property pursuant to this
paragraph. In determining the kind and amount of stock, securities or the
property receivable upon conversion of the Designated Preferred Stock following
the consummation of such Business Combination, if the holders of Common Stock
have the right to elect the kind or amount of consideration receivable upon
consummation of such Business Combination, then the consideration that a holder
of Designated Preferred Stock shall be entitled to receive upon exercise shall
be deemed to be the types and amounts of consideration received by the majority
of all holders of the shares of Common Stock that affirmatively make an election
(or of all such holders if none make an election).

(h) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 11 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 11 to the contrary notwithstanding, no adjustment in the Conversion
Price or the Conversion Rate shall be made if the amount of such adjustment
would be less than $0.01 or one-tenth (1/10th) of a share of Common Stock, but
any such amount shall be carried forward and an adjustment with respect thereto
shall be made at the time of and together with any subsequent adjustment which,
together with such amount and any other amount or amounts so carried forward,
shall aggregate $0.01 or 1/10th of a share of Common Stock, or more.

(i) Timing of Issuance of Additional Common Stock upon Certain Adjustments. In
any case in which the provisions of this Section 11 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Corporation may defer until the occurrence of such event (i) issuing to the
holder of Designated Preferred Stock converted after such record date and before
the occurrence of such event the additional shares of Common Stock issuable upon
such conversion by reason of the adjustment required by such event over and
above the Shares issuable upon such conversion before giving effect to such
adjustment and (ii) paying to such holder of Designated Preferred Stock any
amount of cash in lieu of a fractional share of Common Stock; provided, however,
that the Corporation upon request shall deliver to such holder of Designated
Preferred Stock a due bill or other appropriate instrument evidencing the right
of such holder of Designated Preferred Stock to receive such additional shares,
and such cash, upon the occurrence of the event requiring such adjustment.

(j) Other Events. For so long as the Original Designated Preferred Stockholder
holds the Designated Preferred Stock or any portion thereof, if any event occurs
as to which the provisions of this Section 11 are not strictly applicable or, if
strictly applicable, would not, in the good faith judgment of the Board of
Directors of the Corporation, fairly and adequately protect the conversion
rights of the Designated Preferred Stock in accordance with the essential intent
and principles of such provisions, then the Board of Directors shall make such
adjustments in the application of such provisions, in accordance with such
essential intent and principles, as shall be reasonably necessary, in the good
faith opinion of the Board of Directors, to protect such conversion rights as
aforesaid. The Conversion Price or the Conversion Rate shall not be adjusted in
the event of a change in the par value of the Common Stock or a change in the
jurisdiction of incorporation of the Corporation.

(k) Statement Regarding Adjustments. Whenever the Conversion Price or the
Conversion Rate shall be adjusted as provided in this Section 11, the
Corporation shall forthwith file at the principal office of the Corporation a
statement showing in reasonable detail the facts requiring such adjustment and
the Conversion Price that shall be in effect and the Conversion Rate after such
adjustment, and the Corporation shall also cause a copy of such statement to be
sent by mail, first class postage prepaid, to each holder of Designated
Preferred Stock at the address appearing in the Corporation’s records.

(l) Notice of Adjustment Event. In the event that the Corporation shall propose
to take any action of the type described in this Section 11 (but only if the
action of the type described in this Section 11 would result in an adjustment in
the Conversion Price or the Conversion Rate or a change in the type of
securities or property to be delivered upon conversion of the Designated
Preferred Stock), the Corporation shall give notice to each holder of Designated
Preferred Stock, in the manner set forth in Section 11(k), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place. Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Conversion Price, Conversion Rate and the number,
kind or class of shares or other securities or property which shall be
deliverable upon conversion of the Designated Preferred Stock. In the case of
any action which would require the fixing of a record date, such notice shall be
given at least 10 days prior to the date so fixed, and in case of all other
action, such notice shall be given at least 15 days prior to the taking of such
proposed action. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.

(m) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 11, the Corporation shall take any action which may be
necessary, including obtaining regulatory, NYSE, NASDAQ or other applicable
national securities exchange or stockholder approvals or exemptions, in order
that the Corporation may thereafter validly and legally issue as fully paid and
nonassessable all Shares that the holders of Designated Preferred Stock are
entitled to receive upon conversion of the Designated Preferred Stock pursuant
to this Section 11.

(n) Adjustment Rules. Any adjustments pursuant to this Section 11 shall be made
successively whenever an event referred to herein shall occur.

Section 12. Reservation and Listing of Common Stock. The Corporation hereby
covenants that any Shares issued upon the conversion of the Designated Preferred
Stock in accordance with this Certificate of Designations shall be duly and
validly authorized and issued, fully paid and nonassessable and free from all
taxes, liens and charges (other than liens or charges created by a holder of
Designated Preferred Stock, income and franchise taxes incurred in connection
with the conversion of the Designated Preferred Stock or taxes in respect of any
transfer occurring contemporaneously therewith). The Corporation shall at all
times reserve and keep available, out of its authorized but unissued Common
Stock, solely for the purpose of providing for the conversion of the Designated
Preferred Stock, the aggregate number of shares of Common Stock then issuable
upon conversion of the Designated Preferred Stock at any time. The Corporation
shall (A) procure, at its sole expense, the listing of the Shares issuable upon
conversion of the Designated Preferred Stock at any time, subject to issuance or
notice of issuance, on all principal stock exchanges on which the Common Stock
is then listed or traded and (B) maintain such listings of such Shares at all
times after issuance. The Corporation shall use reasonable best efforts to
ensure that the Shares may be issued without violation of any applicable law or
regulation or of any requirement of any securities exchange on which the Shares
are listed or traded.

Section 13. Voting Rights.

(a) General. The holders of Designated Preferred Stock shall not have any voting
rights except as set forth below or as otherwise from time to time required by
law.

(b) Preferred Stock Directors. Whenever, at any time or times, dividends payable
on the shares of Designated Preferred Stock have not been paid for an aggregate
of six quarterly Dividend Periods or more, whether or not consecutive, the
authorized number of directors of the Corporation shall automatically be
increased by two and the holders of the Designated Preferred Stock shall have
the right, with holders of shares of any one or more other classes or series of
Voting Parity Stock outstanding at the time, voting together as a class, to
elect two directors (hereinafter the “Preferred Directors” and each a “Preferred
Director”) to fill such newly created directorships at the Corporation’s next
annual meeting of stockholders (or at a special meeting called for that purpose
prior to such next annual meeting) and at each subsequent annual meeting of
stockholders until all accrued and unpaid dividends for all past Dividend
Periods, including the latest completed Dividend Period (including, if
applicable as provided in Section 3(a) above, dividends on such amount), on all
outstanding shares of Designated Preferred Stock have been declared and paid in
full at which time such right shall terminate with respect to the Designated
Preferred Stock, except as herein or by law expressly provided, subject to
revesting in the event of each and every subsequent default of the character
above mentioned; provided that it shall be a qualification for election for any
Preferred Director that the election of such Preferred Director shall not cause
the Corporation to violate any corporate governance requirements of any
securities exchange or other trading facility on which securities of the
Corporation may then be listed or traded that listed or traded companies must
have a majority of independent directors. Upon any termination of the right of
the holders of shares of Designated Preferred Stock and Voting Parity Stock as a
class to vote for directors as provided above, the Preferred Directors shall
cease to be qualified as directors, the term of office of all Preferred
Directors then in office shall terminate immediately and the authorized number
of directors shall be reduced by the number of Preferred Directors elected
pursuant hereto. Any Preferred Director may be removed at any time, with or
without cause, and any vacancy created thereby may be filled, only by the
affirmative vote of the holders a majority of the shares of Designated Preferred
Stock at the time outstanding voting separately as a class together with the
holders of shares of Voting Parity Stock, to the extent the voting rights of
such holders described above are then exercisable. If the office of any
Preferred Director becomes vacant for any reason other than removal from office
as aforesaid, the remaining Preferred Director may choose a successor who shall
hold office for the unexpired term in respect of which such vacancy occurred.

(c) Class Voting Rights as to Particular Matters. So long as any shares of
Designated Preferred Stock are outstanding, in addition to any other vote or
consent of stockholders required by law or by the Charter, the vote or consent
of the holders of at least 66 2/3% of the shares of Designated Preferred Stock
at the time outstanding, voting as a separate class, given in person or by
proxy, either in writing without a meeting or by vote at any meeting called for
the purpose, shall be necessary for effecting or validating:

(i) Authorization of Senior Stock. Any amendment or alteration of the
Certificate of Designations for the Designated Preferred Stock or the Charter to
authorize or create or increase the authorized amount of, or any issuance of,
any shares of, or any securities convertible into or exchangeable or exercisable
for shares of, any class or series of Capital Stock of the Corporation ranking
senior to Designated Preferred Stock with respect to either or both the payment
of dividends and/or the distribution of assets on any liquidation, dissolution
or winding up of the Corporation;

(ii) Amendment of Designated Preferred Stock. Any amendment, alteration or
repeal of any provision of the Certificate of Designations for the Designated
Preferred Stock or the Charter (including, unless no vote on such merger or
consolidation is required by Section 13(c)(iii) below, any amendment, alteration
or repeal by means of a merger, consolidation or otherwise) so as to adversely
affect the rights, preferences, privileges or voting powers of the Designated
Preferred Stock; or

(iii) Share Exchanges, Reclassifications, Mergers and Consolidations. Any
consummation of a binding share exchange or reclassification involving the
Designated Preferred Stock, or of a merger or consolidation of the Corporation
with another corporation or other entity, unless in each case (x) the shares of
Designated Preferred Stock remain outstanding or, in the case of any such merger
or consolidation with respect to which the Corporation is not the surviving or
resulting entity, are converted into or exchanged for preference securities of
the surviving or resulting entity or its ultimate parent, and (y) such shares
remaining outstanding or such preference securities, as the case may be, have
such rights, preferences, privileges and voting powers, and limitations and
restrictions thereof, taken as a whole, as are not materially less favorable to
the holders thereof than the rights, preferences, privileges and voting powers,
and limitations and restrictions thereof, of Designated Preferred Stock
immediately prior to such consummation, taken as a whole;

provided, however, that for all purposes of this Section 13(c), any increase in
the amount of the authorized Preferred Stock, including any increase in the
authorized amount of Designated Preferred Stock necessary to satisfy preemptive
or similar rights granted by the Corporation to other persons prior to the
Signing Date, or the creation and issuance, or an increase in the authorized or
issued amount, whether pursuant to preemptive or similar rights or otherwise, of
any other series of Preferred Stock, or any securities convertible into or
exchangeable or exercisable for any other series of Preferred Stock, ranking
equally with and/or junior to Designated Preferred Stock with respect to the
payment of dividends (whether such dividends are cumulative or non-cumulative)
and the distribution of assets upon liquidation, dissolution or winding up of
the Corporation shall not be deemed to adversely affect the rights, preferences,
privileges or voting powers, and shall not require the affirmative vote or
consent of, the holders of outstanding shares of the Designated Preferred Stock.

(d) Changes after Provision for Redemption or Conversion. No vote or consent of
the holders of Designated Preferred Stock shall be required pursuant to
Section 13(c) above if, at or prior to the time when any such vote or consent
would otherwise be required pursuant to such Section, all outstanding shares of
the Designated Preferred Stock shall have been redeemed, or shall have been
called for redemption upon proper notice and sufficient funds shall have been
deposited in trust for such redemption, in each case pursuant to Section 5 above
or shall have been converted and sufficient Shares shall have been delivered, in
each case, pursuant to Sections 6, 7, 8, 9 or 10 above.

(e) Procedures for Voting and Consents. The rules and procedures for calling and
conducting any meeting of the holders of Designated Preferred Stock (including,
without limitation, the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other aspect or matter with regard to such a meeting or such
consents shall be governed by any rules of the Board of Directors or any duly
authorized committee of the Board of Directors, in its discretion, may adopt
from time to time, which rules and procedures shall conform to the requirements
of the Charter, the Bylaws, and applicable law and the rules of any national
securities exchange or other trading facility on which Designated Preferred
Stock is listed or traded at the time.

Section 14. Record Holders. To the fullest extent permitted by applicable law,
the Corporation, the transfer agent, registrar, dividend disbursing agent and
conversion agent may deem and treat the record holder of any share of Designated
Preferred Stock as the true and lawful owner thereof for all purposes, and
neither the Corporation nor such transfer agent, registrar, dividend disbursing
agent or conversion agent shall be affected by any notice to the contrary.

Section 15. Prohibited Actions. The Corporation agrees that it shall not take
any action which would entitle holder(s) of Designated Preferred Stock to an
adjustment of the Conversion Price if the total number of shares of Common Stock
issuable after such action upon conversion of the Designated Preferred Stock,
together with all shares of Common Stock then outstanding and all shares of
Common Stock then issuable upon the exercise of all outstanding options,
warrants, conversion and other rights, would exceed the total number of shares
of Common Stock then authorized by its Charter.

Section 16. Notices. All notices or communications in respect of Designated
Preferred Stock shall be sufficiently given if given in writing and delivered in
person or by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Charter or
Bylaws or by applicable law. Notwithstanding the foregoing, if shares of
Designated Preferred Stock are issued in book-entry form through the Depositary
or any similar facility, such notices may be given to the holders of Designated
Preferred Stock in any manner permitted by such facility.

Section 17. No Preemptive Rights. No share of Designated Preferred Stock shall
have any rights of preemption whatsoever as to any securities of the
Corporation, or any warrants, rights or options issued or granted with respect
thereto, regardless of how such securities, or such warrants, rights or options,
may be designated, issued or granted.

Section 18. Replacement Certificates. The Corporation shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Corporation. The Corporation shall replace certificates that become
destroyed, stolen or lost at the holder’s expense upon delivery to the
Corporation of reasonably satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity that may be reasonably
required by the Corporation.

Section 19. Other Rights. The shares of Designated Preferred Stock shall not
have any rights, preferences, privileges or voting powers or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Charter or as
provided by applicable law.

